Title: To Thomas Jefferson from Pseudonym: "A Friend to Liberty", 11 November 1808
From: Pseudonym: “A Friend to Liberty”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New york. 9ber. the 11th.
                  
                  Your Excellency will be please to believe I am actuated by the purest motives in transmitting to You the following facts.
                  I was inhabiting New-Orleans about two months before its delivery to the American Government. By that time, I had many opportunities to talk with the then Citizien Laussat who, Knowing my intention of settling myself into that City, entreated me with the most forcible expression to Kindle into the inhabitants the love of the french nation and their government in order they may cherish their reinstallation, for accordedly his opinion, such would be their fate. As I was too candid with him, he did not enter into so many particulars with me as he did with others with whom I was particularly acquainted;. meantime I was not ignoring the hopes & schemes of Marquis Casa Calvo, but thought all that unworth of notice.
                  Imperious events obliged me to travel by nine-months into Orleans-territory; and Every where I endevor’d to make the Inhabitants sensible of the advantages and benefits they will receive, from a free government. I was very ill used. Therefore I thought their actual generation unripe for such blessings.
                  Since I am acquainted with the failure of acquiring the Floridas, I am fully persuaded that Buanaparte opposed to it, because he had into his head the plan of invading Spain & to Keep the above mentioned place as a landing to attack & steal what he sold!!
                  Sir, I could enter into more particulars but I don’t mind to be Known, because it could be believed a sordid interest prompted this comunication. the distress I am labouring under, Even among my barbarous relations who are in tolerable good circonstances could give some color to such suspicion
                  I am not an American born, I live unto this place since 1805. & friend to the government of this country. 
                  I have the honor to be with the most consideration & respect Sir Your most obedient & humble Servant
                  
                     
                        a friend to Liberty.
                  
                  
                     be so Kind as to excuse the roughness of this copy for I am almost deprived of sight & I won’t trust to others.
                  
               